COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Derrick Murphy v. The State of Texas

Appellate case number:    01-17-00974-CR

Trial court case number: 1557838

Trial court:              262nd District Court of Harris County

         This appeal was abated and remanded to the trial court for a determination of whether
appellant had a right to appeal a written motion filed and ruled on before trial. The trial court
filed a supplemental clerk’s record on April 27, 2018, with the findings requested in the order.
       The appeal is reinstated on the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: June 7, 2018